DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Scott W. Kelley on 12/29/2021.
           Claim 2 is cancelled.

The application has been amended as follows: 
3.       (Currently Amended).
           Claim 1.  An electronic package, comprising: a first substrate having a first surface, a second surface opposing the first surface, and a circuit layer; a frame formed on the first surface of the first substrate; a bonding material formed in the frame; and a second substrate having an antenna structure and stacked on the first surface of the first substrate via a supporter disposed in the frame correspondingly, wherein the supporter is inserted into the frame and embedded in the bonding material such that the bonding material encapsulates and is secured to the supporter, wherein a region enclosed between the first substrate and the second substrate is defined with a spare region and a support region outward from a center sequentially, and the frame is located in the support region.

Allowable Subject Matter
4.         Claims 1 and 4-10 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” An electronic package, comprising: a first substrate having a first surface, a second surface opposing the first surface, and a circuit layer; a frame formed on the first surface of the first substrate; a bonding material formed in the frame; and a second substrate having an antenna structure and stacked on the first surface of the first substrate via a supporter disposed in the frame correspondingly, wherein the supporter is inserted into the frame and embedded in the bonding material such that the bonding material encapsulates and is secured to the supporter, wherein a region enclosed between the first substrate and the second substrate is defined with a spare region and a support region outward from a center sequentially, and the frame is located in the support region." as recited claim 1.
           Claims 4-10 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Relevant Arts


             B) Kim et al. (US 7,992,482 B2) teaches An apparatus for cutting a substrate includes first and second belt conveyers for conveying the substrate thereon, a scriber for scribing the substrate along a cutting-reserved line, the scriber provided between the first and second belt conveyers and being spaced apart from the first and second belt conveyers, and a substrate support for securing the substrate, the substrate support provided between the first and second belt conveyers along a scribing direction of the substrate. 

 	The primary reason for allowance is an electronic package, which stacks an antenna plate on a circuit board and forms a frame body on the circuit board, so that a support body between the antenna board and the circuit board is fixed in the frame body. In the packaging process, the frame body is used to make the distance between 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848